                           Case 1:21-cv-01135 Document 3 Filed 02/08/21 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                     Southern District
                                                   __________  DistrictofofNew York
                                                                            __________

   YASEEN TRAYNOR, on behalf of himself and all                     )
     VALENTIN
 YASEEN
JENISA         TRAYNOR
         ANGELES,     onREID,
                          behalfA/K/A
                                 ofon   YASEEN
                                  TRAYLOR,
                                    herself
 JOSEPH       GUGLIELMO,               behalf of                    )
and all others similarly situated
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                         Civil Action No.
                                                                    )
           ASICS AMERICA CORPORATION
 CRICUT,ELECTRIC
          INC.                                                      )
ACMEQUIP
ITALIC,     NYC
  NASTYGAL.COM
         INC.       MOTOR,
                 INC.USA   INC. INC.
BSH GILDAN
SPORTSMAN'S
     WOLF
 MOUSER
     HOME
 BEACHBODY,
ABODE
 TRAXXAS,      APPAREL
             &L.P.
                SHEPHERD,
            ELECTRONICS,
               APPLIANCES
               WWRD
         SYSTEMS, LLC     USA
                   WAREHOUSE,
                      INC.,  INC.INC.
                               INC. INC.
                       US,TECHNOLOGIES,
                            LLCCORPORATION                          )
 ATLANTA
 SCOREBIG,   NETWORK
               INC.
                OSPREY  PACKS,     INC.  INC.
 BOBSWEEP USA
           BUSCEMI,   LLC                                           )
 NEED
SALTY
CAPITA
SOGNO
ROCK
NEW
MEDELASUPPLY
      CREW,
      SOLID
STUFFED
    PIG
SHILDANTOSCANO
GOEDEKERLLC,    COMPANY,
       SNOWBOARDS
              INC.,
        CORPORATION,
         PUFFS,
RESTAURANTTORY,
        TEXERE
           INC., LLC,  LLC,DREAM,
             PRODUCTIONS,
                   TUSCAN
                    LLC,     INC., INC.,                            )
                      Defendant(s)                                  )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) CRICUT,
                                     QUIP NYC INC.
                                            NEW
                                            SALTYINC.
                                             MEDELA
                                                  PIG
                                            STUFFED
                                             GOEDEKER
                                             ROCK
                                               SOGNO
                                            CAPITA     CORPORATION
                                                       LLC
                                                   SOLID
                                                       PUFFS,
                                                    CREW, INC.
                                                           PRODUCTIONS,
                                                       TOSCANO
                                                            INC.
                                                     SNOWBOARDS LLCTUSCAN    INC.
                                                                       LLC DREAM,  INC.
                                      BUSCEMI,
                                     GILDAN
                                  ASICS
                                   WOLF
                                      WWRD
                                    ABODE
                                     BSH   NEED
                                         AMERICA
                                   BOBSWEEP
                                         &   US,
                                    NASTYGAL.COM
                                   TRAXXAS,      LLC
                                              APPAREL
                                                  SUPPLY
                                                 USA
                                           SHEPHERD,
                                                  LLC      USA
                                                      CORPORATION
                                                          INC.
                                                RESTAURANTTORY,
                                                L.P.
                                             SHILDAN
                                            SYSTEMS,
                                         HOME           USA
                                                       TEXERE
                                                          INC.
                                                  APPLIANCES     INC.
                                                           COMPANY
                                                              INC.
                                                                 LLCCORPORATION
                                    1SPORTSMAN'S
                                   ITHERON
                                     MOUSER
                                     ACME
                                     OSPREY
                                       S
                                       A
                                            PRESTON
                                            1 PACKS,
                                             C/O
                                            C/OPORK
                                             13850
                                             350  THE
                                                 SE    WAREHOUSE,
                                                       CREATIVE,
                                               ELECTRONICS,
                                           ELECTRIC      MOTOR,
                                                       INC.
                                                      AVE
                                                       CORPORATION
                                                 CORPORATE
                                            18032-C
                                               C/O MANCHESTER
                                                     2ND ST,
                                                   CORPORATION
                                                 4917 LEMON
                                                      14TH    UNIT
                                                              DR
                                                            AVE
                                                                    INC.,
                                                                   INC.
                                                                     INC.
                                                                CREATIONS
                                                                    2430
                                                                    RD
                                                                  YORBA
                                                                          INC.NETWORK
                                                                         TRUST
                                                                     SERVICE
                                                                 NW,PROGRESS    COMPANY
                                                                               COMPANYINC.
                                       Ac/o
                                        C
                                         T INCORP
                                       C/O
                                       BC
                                        S
                                        C
                                        CC/O
                                                C/O  SERVICES,
                                                    CAPITOL
                                                    381
                                            REGISTERED
                                                 2047
                                                  1209
                                                 3411
                                                 LINDA,
                                                   251
                                                        CIRCLE
                                                            AGENT
                                                       BRIGGS
                                                 TIPTON,
                                                       ORANGE
                                                 BALLWIN,
                                                 FORT     PA
                                                       LITTLE
                                                         CA
                                                                  INC.
                                                              SERVICES,
                                                                 OF
                                                                ROAD
                                                             16684-0
                                                       SILVERSIDE
                                                            92886ST
                                                        LAUDERDALE,
                                                            MISSOURI,
                                                              FALLS ROADFL
                                                                           INC. DRIVE
                                                                      SOLUTIONS,
                                                                        63011
                                                                      DRIVE33301
                                                                                    INC .Y
                                                                            TATNALL BUILDING STE 104
                                       C/O  A
                                         SUITV   SEATTLE,   WA 98107-5142
                                        3773
                                       99
                                       C/
                                        2C/O
                                       C/OC/O
                                         C/O
                                        C850
                                             D
                                             THOWARD
                                              T 1675
                                               NEW   S
                                                 MOUNT
                                           W ASHINGTON   HUGHES
                                                       STATE
                                                    POTTSTOWN,
                                                    BURTON
                                                  WILMINGTON,
                                                 WILMINGTON,
                                                   WILMINGTON,
                                                              STROAD
                                                          LAUREL,
                                                            AVENUE,
                                                              IVEDE
                                                                DE  PKWY
                                                                  STE
                                                                   PA
                                                                   NJ
                                                                  DE
                                                                       B
                                                                       19464
                                                                       08054
                                                                      IC
                                                                      E STE.1008
                                                                     19801
                                                                    19810
                                                                      19808
                                        STE 500SDOVER,   DE 19901              ORANGE STREET
                                        LasDOVER,
                                             Vegas, NV,  89169
                                                     DELAWA 1980
                                                            Sanf
                                                           CA
                                                           DE
                                                           LS  C
                                                               1
                                                            DED1
                                         LBANY , NEW YORK,
                                       Al
                                          A
          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                       Daniel Kohn
                                       Stein Saks, PLLC
                                       285 Passaic Street,
                                       Hackensack, NJ 07601



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:         01/28/2020
                                                                                         Signature of Clerk or Deputy Clerk
                            Case 1:21-cv-01135 Document 3 Filed 02/08/21 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
